         Case 1:18-cv-07440-KPF Document 45 Filed 04/15/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHANA GRAY, individually and on
 behalf of all others similarly situated,

                            Plaintiff,
                                                      18 Civ. 7440 (KPF)
                     -v.-
                                                           ORDER
 THE CJS SOLUTIONS GROUP, LLC
 d/b/a THE HCI GROUP,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

        The Court is in receipt of the parties’ proposed settlement agreement

(Dkt. #43, Ex. 1). After reviewing the agreement in light of Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), Lopez v. Nights of Cabiria, 96

F. Supp. 3d 170 (S.D.N.Y. 2015), and Wolinsky v. Scholastic Inc., 900 F. Supp.

2d 332 (S.D.N.Y. 2012), the Court finds that the settlement is fair.

        The Court notes that the attorneys’ fees, as represented in the parties’

letter accompanying the proposed settlement agreement, were calculated using

the percentage method and represent one-third of the gross settlement

amount, plus costs. While the Court finds those fees to be reasonable, the

Court does not make any finding as to the reasonableness of counsel’s hourly

rate.

        Accordingly, and as requested by the parties, this case is DISMISSED

WITH PREJUDICE. The Clerk of Court is directed to terminate all pending

motions, adjourn all remaining dates, and close this case.
      Case 1:18-cv-07440-KPF Document 45 Filed 04/15/19 Page 2 of 2




    SO ORDERED.

Dated: April 15, 2019
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
